                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                      Case No. 19-cv-00207-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER DENYING WITHOUT
                                                  v.                                         PREJUDICE REQUEST FOR
                                  10
                                                                                             CONSENT DECREE
                                  11     L. WANG FAMILY PARTNERS, LP, et al.,
                                                                                             Re: Dkt. No. 51
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On November 13, 2019, the parties filed a proposed consent decree resolving plaintiff

                                  14   Scott Johnson’s claims with respect to injunctive relief. Dkt. No. 51. The Court has reviewed the

                                  15   proposed consent decree and its attached documents. Paragraph 8 of the proposed consent decree

                                  16   states that “Defendants agree to maintain all of the remedial work set forth [in the attached Exhibit

                                  17   A] in its current condition.” Id. at 3 (emphasis added). Paragraph 12 then contemplates the Court

                                  18   retaining jurisdiction to enforce the terms of the consent decree “for twenty-four (24) months after

                                  19   the date of this Consent Decree, or until the relief contemplated by this Order is completed,

                                  20   whichever occurs later.” Id. at 4 (emphasis added). Read in conjunction, paragraphs 8 and 12

                                  21   provide for the Court’s retention of jurisdiction indefinitely.

                                  22          The Court declines to retain jurisdiction in perpetuity to enforce a consent decree. Arata v.

                                  23   Nu Skin Int’l, Inc., 96 F.3d 1265, 1268–69 (9th Cir. 1995) (observing that a court’s exercise of

                                  24   continuing jurisdiction to enforce a settlement agreement is entirely discretionary); Collins v.

                                  25   Thompson, 8 F.3d 657, 659 (9th Cir. 1993) (“A federal court may refuse to exercise continuing

                                  26   jurisdiction even though the parties have agreed to it.”). For this reason, the Court denies without

                                  27   prejudice the parties’ request for an order entering the proposed consent decree. The parties may

                                  28   resubmit a revised consent decree with a definite temporal limitation on the Court’s continuing
                                   1   jurisdiction (for example, “not to exceed 24 months”) for the Court’s consideration.

                                   2          IT IS SO ORDERED.

                                   3   Dated: November 14, 2019

                                   4

                                   5
                                                                                                   VIRGINIA K. DEMARCHI
                                   6                                                               United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
